DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 2/10/2021 has been fully considered and is attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title should include a reference to the heat dissipation aspects of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2017/056735 – hereinafter, “Suzuki”) in view of Weiland et al. (US 2009/0103267 – hereinafter, “Weiland”).
Note that US 10,396,010 to Suzuki et al., which is the US national stage application related to WO 2017/056735, is being used as the English language translation of the ‘735 WO document.  Accordingly, all column and line number citations can be found in the ‘010 document.
With respect to claim 1, Suzuki teaches (In Fig 1) an electronic control device (Abstract) comprising: a first electronic component (42) having a first heat generation amount; a second electronic component (41) having a second heat generation amount 
.

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Weiland and further in view of Kawai et al. (US 8,797,742 – hereinafter, “Kawai”).
With respect to claim 8, Suzuki as modified by Weiland teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that the case for heat radiation has a rectangular shape having a pair of longitudinal direction side portions extending in a longitudinal direction and a pair of lateral direction side portions extending in a lateral direction, wherein the first electronic component and the second electronic component are disposed apart from each other in the longitudinal direction, and wherein at least some of the plurality of heat radiation fins extend in parallel in the longitudinal direction.  Kawai, however, teaches (In Fig 1) a case (30) for an electronic controller (10) the case has a rectangular shape having a pair of longitudinal direction side portions extending in a longitudinal direction (See Fig 1, side portions of 30 that extend along the long side of the rectangular case) and a pair of lateral direction side portions extending in a lateral direction (See Fig 1, side portions of 30 that extend along 
With respect to claim 10, Suzuki as modified by Weiland and Kawai teaches the limitations of claim 8 as per above and Weiland further teaches that the heat radiation block has a square or rectangular shape (See Fig 4) having four sides in a plan view (See Fig 4), and wherein the heat radiation fins (15) are provided in the sides of the heat radiation block.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weiland with that of Suzuki, such that the heat radiation block of Suzuki is square/rectangular shaped in a plan view and that the heat radiation fins are provided on the sides of the heat radiation block, as taught by Weiland, since doing so would allow for the heat radiation block to closely match the shape of the component which it cools.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Weiland and further in view of Kawai and further in view of Otsuki et al. (JP 2005-197303 – hereinafter, “Otsuki” – cited on the IDS filed 2/10/2021).
With respect to claim 11, Suzuki as modified by Weiland and Kawai teaches the limitations of claim 8 as per above but fails to specifically teach or suggest that the heat radiation block has a circular or elliptical shape in a plan view, and wherein at least some of the heat radiation fins are provided radially from the outer peripheral portion of the heat radiation block. Otsuki, however, teaches (In Fig 1) a heat radiation block (6) which is circular in a plan view and wherein at least some fins (10) are provided radially from the outer peripheral portion of the heat radiation block (See Fig 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Otsuki with that of Suzuki, such that the heat radiation block of Suzuki is circular in a plan view with fins provided radially from the outer peripheral portion of the block, as taught by Otsuki, since doing so would allow for the heat radiation block to closely match the shape of the component which it cools.
With further regard to claims 10 and 11, it is noted it has been held that mere changes in shape are obvious1.

Allowable Subject Matter
Claims 2-4, 6-7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0185795 to Toyama et al. which teaches a cooling scheme for an electronic control device;
US 2021/0175145 to Teranishi et al. which teaches a cooling scheme for an electronic control device;
US 2020/0411406 to Kawakita et al. which teaches a cooling scheme for an electronic control device;
US 10,595,393 to Sato et al. which teaches a cooling scheme for an electronic unit;
US 8,929,078 to Weeber et al. which teaches a cooling scheme for an electronic control device;
US 2007/0264867 to Harmelink et al. which teaches an additional instance of a housing with a cooling block with fins which extend from a periphery of the cooling block (See Fig 1); and
US 5,930,113 to McCann which teaches an additional instance of a housing with a cooling block with fins which extend from a periphery of the cooling block (See Fig 1C, fins (80) which extend from the rectangular portion adjacent 56a-d).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)